DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-2 and 4-22 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 05/08/2017, with respect to the rejection(s) of claims 1-22 has been fully considered and the results as followings:
On pages 7-9 of Applicant’s remarks, Applicant argues that combination of Kirsch and Lin does not teach or suggest the limitations of “foreground and background modes, switching the emergency system between foreground and background modes, and preventing access to the data when the emergency system is in the background mode as taught and claimed by the Applicant of the present invention.”
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 09/14/2021, the rejection relied upon Kirsch to disclose during the vehicle normal operation, the vehicle computing device collects various information and stores the various information in a data storage unit (Kirsch: [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124 and FIG. 1 the vehicle computing device 102).
Lin discloses in response to receiving the vehicle emergency signal the emergency notification device controls the wireless communication part to establish a wireless communication link with the communication device of the emergency notification center and transmits emergency information to the emergency notification center (Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)).
The combination of Kirsch and Lin discloses different modes of operations as receiving and storing information to the data storage unit and transmitting the stored information from the data storage unit to the emergency notification center in response to the emergency signal. Thus, the combination of Kirsch and Lin reads on the claimed foreground and background modes.
 As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1).

As to claim 1, Kirsch discloses an emergency system for a vehicle comprising:
a data collection unit (Kirsch: FIG. 1 the data receiving module 116, the health prioritization module 120, the vehicle control module 121, the wearable computing devices 128, the medical data base 130, the vehicle system 122) for recording emergency data (Kirsch: [0030]-[0033], [0039]-[0043], [0054], and FIG. 1), wherein the emergency data comprise at least vehicle data (Kirsch: [0026], [0029]-[0030], [0032]-[0033], [0050],  and FIG. 1 the vehicle system 122: The vehicle sensors 124 are operable to sense a measurement of data associated with the vehicle, the vehicle environment, the vehicle systems 122, and/or occupants of the vehicle, and generate a data signal indicating said measurement of data. These data signals can be converted into other data formats (e.g., numerical) and/or used by the vehicle systems 122 and/or and medical data (Kirsch: [0033],[0039], [0048]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130: The medical database 130 can include health and medical information about medical conditions, disease, symptoms, medications, among others. The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical information associated with the one or more vehicle occupants) of at least one user (Kirsch: [0033], [0039], [0048]-[0049], [0057], [0070], [0075], FIG. 1 the medial database 130, FIG. 2 and FIG. 6: The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical information associated with the one or more vehicle occupants) of the vehicle (Kirsch: [0030]-[0033], [0039]-[0043], [0054], FIG. 1 and FIG. 4);
a data storage unit (Kirsch: [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124 and FIG. 1 the vehicle computing device 102) for storing the emergency data (Kirsch: [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124), [0047]-[0048]: the trigger event module 118 of the processor 104 detects a A "trigger event" as used herein can be a vehicle event or a health event (e.g., a health state) of the one or more vehicle occupants where further information about the health and status of the one or more vehicle occupants is needed. A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302, [0059], [0076]-[0077], and FIG. 1); and
a foreground mode (Kirsch: [0026], [0029]-[0030], [0032]-[0033], [0050],  and FIG. 1 the vehicle system 122: The vehicle sensors 124 are operable to sense a measurement of data associated with the vehicle, the vehicle environment, the vehicle systems 122, and/or occupants of the vehicle, and generate a data signal indicating said measurement of data. These data signals can be converted into other data formats (e.g., numerical) and/or used by the vehicle systems 122 and/or the VCD 102 to generate other data metrics and parameters. It is understood that the sensors can be any type of sensor, for example, acoustic, electric, environmental, optical, imaging, light, pressure, force, thermal, temperature, proximity, among others: the non-emergency situation);
a background mode (Kirsch: [0069]-[0070], [0092], and FIG. 4: Thus, is some embodiments, the visual display can be transmitted to a first response system 132, for example via the network 126. In one embodiment, the visual display is transmitted via a broadcast to a first response system 132 upon determining the display is damaged. The vehicle control module 121 can determine the display is damaged based on communication from the infotainment system 310. For example, if the vehicle control module 121 is unable to communication with the infotainment system 310 and/or the display 312, the vehicle control module determines the Lin: [0032]-[0035], [0051], and FIG. 2);
wherein during normal operation, the communication link is established in the foreground mode (Kirsch: [0026], [0029]-[0030], [0032]-[0033], [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124, [0050], FIG. 1 and FIG. 4).

Kirsch does not explicitly disclose a data access unit providing a communication link to the data storage unit;
wherein during normal operation, the emergency system is in the background mode; and wherein access to the data access unit is prevented when the emergency system is in the background mode; and 
wherein the emergency system further comprises at least one trigger mechanism with which the emergency system can be switched to the foreground mode.

However, it has been known in the art of vehicle control to implement a data access unit providing a communication link to the data storage unit;
wherein during normal operation, the emergency system is in the background mode; and wherein access to the data access unit is prevented when the emergency system is in the background mode; and 
wherein the emergency system further comprises at least one trigger mechanism with which the emergency system can be switched to the foreground mode, as suggested by Lin, which discloses 
a data access unit (Lin: FIG. 2 the wireless communication part 15) providing a communication link to the data storage unit (Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like));
wherein during normal operation, the emergency system is in the background mode; and wherein access to the data access unit is prevented when the emergency system is in the background mode (Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)); and wherein the emergency system further comprises at least one trigger mechanism with which the emergency system can be switched to the foreground mode (Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)).

Therefore, in view of teachings by Kirsch and Lin, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement Kirsch to include a data access unit providing a communication link to the data storage unit;
wherein during normal operation, the emergency system is in the background mode; and wherein access to the data access unit is prevented when the emergency system is in the background mode; and 
wherein the emergency system further comprises at least one trigger mechanism with which the emergency system can be switched to the foreground mode, as suggested by Lin. The motivation for this is to enable a communication from a vehicle to an emergency notification center in response to an emergency situation occurs at the vehicle.

As to claim 2, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, further comprising means for automatic identification of the at least one user based on one or more unique personal characteristics selected from the group consisting of: pulse, pupil, and fingerprint (Kirsch: [0038], [0043], [0072], FIG. 1, and FIG. 4: Physiological data can also include recognition data (e.g., biometric identification) used to identify the vehicle occupant. For example, recognition data can include a pre-determined heart rate pattern associated with a vehicle occupant, eye scan data associated with a vehicle occupant, fingerprint data associated with a vehicle occupant, among other types of recognition data).

As to claim 4, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the at least one trigger mechanism further comprises a multistage trigger mechanism having a manual trigger mechanism, a semi-automatic trigger mechanism which requires a manual confirmation (Lin: [0032]-[0035], [0051], and FIG. 2 the manual notification switch 18: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16), and a completely automatic trigger mechanism (Kirsch: [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124), [0047]-[0048]: the trigger event module 118 of the processor 104 detects a trigger event based on at least one of the physiological data and vehicle data, the vehicle data received from the one or more vehicle systems of the vehicle. A "trigger event" as used herein can be a vehicle event or a health event (e.g., a health state) of the one or more vehicle occupants where further information about the health and status of the one or more vehicle occupants is needed. A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302, [0059], [0076]-[0077], and FIG. 1 and Lin: [0032]-[0035], [0051], and FIG. 2 the air bag ECU 51).

As to claim 6, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the data collection unit is connected to an interface for vehicle data, the vehicle data is selected from the group consisting of: accident sensor data and accident data logs (Kirsch: [0029], [0047], [0059], [0069], [0074], [0092], and FIG. 3: A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302), airbag status data (Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)), seat position, images of the interior, the images of the interior may be 2D, 3D or infrared images (Kirsch: [0055]-[0057], [0080], and FIG. 4-6: In another example, the health prioritization module 120 can receive image data from imaging devices integrated with the wearable computing devices 128. For example, the wearable computing devices 128 can include cameras that capture image data and the health prioritization module 120 can receive the image data from the wearable computing devices 128).

As to claim 7, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the data collection unit is connected to an interface for medical data (Kirsch: [0033], [0039]-[0044]: The VCD 102 can receive and/or .

As to claim 8, Kirsch and Lin disclose the limitations of claim 7 further comprising the emergency system according to claim 7, wherein the interface for medical data is connected to vehicle sensors that record real-time medical data (Kirsch: [0046]: the physiological data from both the wearable computing devices 128 and/or the monitoring system 314 can be received in real time or stored and aggregated at the wearable device 128, the monitoring system 202 and/or a remote server accessed through the network 124, for example, the medical database 130) and dynamic medical data of the at least one user (Kirsch: [0042]-[0043], [0045], [0048]-[0049]: the trigger event module 118 can generate a query including physiological data (e.g., heart rate) and a vehicle occupant identification (e.g., recognition data, device ID from the wearable device associated with the vehicle occupant). The query can be executed at the medical database 130. The medical database 130 can return to the trigger event module normative baseline heart rate data for the vehicle occupant associated with the vehicle occupant identification. The trigger event module 118 can compare the normative baseline heart rate data to the physiological data .

As to claim 9, Kirsch and Lin disclose the limitations of claim 7 further comprising the emergency system according to claim 7, wherein the interface for medical data is connected to at least one remote source for medical data (Kirsch: [0033], [0035], [0039]-[0040], [0048]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130 and the network 126: The network 126 is, for example, a data network, the Internet, a wide area network or a local area network. The network 126 serves as a communication medium to various remote devices (e.g., databases, web servers, remote servers, application servers, intermediary servers, client machines, other portable devices). It is understood that in some embodiments, the one or more wearable computing devices 128 can be included in the network 126, accessed by the VCD 102 through the network 126, and/or the network 126 can access the one or more wearable computing devices 128. Thus, in some embodiments, the VCD 102 can obtain data from the one or more wearable computing devices 128 via the network 126. The medical database 130 can be accessed and/or located in a similar manner), wherein the medical data comprise dynamic, quasi-static, and static medical data (Kirsch: [0033], [0035], [0039], [0048]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130 and the network 126: The medical the medical database 130 can include historical physiological and/or historical behavioral data, normative baseline data, medical profile information, medical history, current health conditions, current medications, among others. In some embodiments, the medical database 130 can be updated with medical information associated with the one or more vehicle occupants by the VCD 102 and/or the wearable devices 128 on a periodic basis. Thus, medical database 130 can aggregate data from the VCD 102 and/or the wearable computing devices 128).

As to claim 10, Kirsch and Lin disclose the limitations of claim 9 further comprising the emergency system according to claim 9, wherein the remote source for medical data is a home health system, a mobile or portable fitness monitoring device, or a smart phone (Kirsch: [0033], [0035], [0037]: the one or more wearable computing devices 128 generally provide data to the VCD 102, the data being associated with the user wearing or associated with the wearable device 128. As discussed above, it is understood that the one or more wearable devices 128 can include, but are not limited to, a computing device component (e.g., a processor) with circuitry that can be worn or attached to user. In some embodiments, the one or more wearable devices 128 could also include a portable device (e.g., a mobile device, a portable medical device), [0039]-[0040]: in some embodiments, the medical database 130 could be located on a memory or a disk (not shown) integrated with the wearable computing devices 128, [0048]-[0049], [0057], [0070], .

As to claim 11, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the medical data is selected from the group consisting of: values related to age, sex, height, weight, blood type, body mass index (BMI), allergies, illnesses, implants, pulse, blood pressure, blood glucose, blood transfusion history, transplant history, seeing aids, hearing aids, pacemakers, blood alcohol, and the influence of drugs (Kirsch: [0033], [0035], [0039]: The medical database 130 can include health and medical information about medical conditions, disease, symptoms, medications, among others. The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical information associated with the one or more vehicle occupants. For example, the medical database 130 can include historical physiological and/or historical behavioral data, normative baseline data, medical profile information, medical history, current health conditions, current medications, among others. In some embodiments, the medical database 130 can be updated with medical information associated with the one or more vehicle occupants by the VCD 102 and/or the wearable devices 128 on a periodic basis. Thus, medical database 130 can aggregate data from the VCD 102 and/or the wearable computing devices 128, [0042]-[0043]: Physiological data can include, but is not limited to, heart information, such as, heart rate, heart rate pattern, blood pressure, oxygen content, among others. Physiological data can also include brain information, such as, electroencephalogram (EEG) measurements, functional near infrared spectroscopy (fNIRS), functional magnetic resonance imaging (fMRI), digestion information, respiration rate information, salivation information, perspiration information, pupil dilation information, body temperature, muscle strain, … It is appreciated that the recognition data and other types of physiological data can be stored at various locations (e.g., the disk 108, a memory integrated with the wearable computing devices 128, the medical database 130) and accessed by the VCD 102, [0048]-[0049], [0057], [0070], [0075], and FIG. 1 the medial database 130).

As to claim 12, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the emergency data further comprises the medical data of all identified users (Kirsch: [0033], [0039], [0048]-[0049], [0057], [0070], [0075], FIG. 1 the medial database 130, FIG. 2 and FIG. 6: The medical database 130 can be used to determine information about a particular health state and/or the severity of a health state. Further, in some embodiments, the medical database 130 can include medical information associated with the one or more vehicle occupants).

As to claim 13, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein the data collection unit (Kirsch: FIG. 1 the data receiving module 116, the health prioritization module 120, the vehicle control module 121, the wearable computing devices 128, the medical data base 130, the vehicle system 122) is connected to a position unit for detecting a vehicle position (Kirsch: [0028], [0054]: the wearable computing devices 128 can include position and motion sensors (e.g., GPS, accelerometer, magnometer sensors integrated with the wearable computing devices 128) which provide position data to the health prioritization module 120. In this embodiment, the health Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: The vehicle 1 acquires current position information about the vehicle 1 using a GPS satellite 5 and communicates the current position information, vehicle identification information and the like via an established communication line) and the vehicle position is part of the emergency data (Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)).

As to claim 14, Kirsch and Lin disclose the limitations of claim 13 further comprising the emergency system according to claim 13 wherein the position unit for detecting the vehicle position is connected to a satellite navigation unit (Kirsch: [0023], [0027]-[0028], [0050], [0054], and FIG. 1: The vehicle data can be received from the one or more vehicle systems 122 and/or the vehicle sensors 124. For example, the VCD 102 can receive vehicle data from the or to a camera for monitoring an environment (Kirsch: [0023], [0032], [0055]-[0057], [0060], [0080]-[0081], FIG. 1, FIG. 4, and FIG. 6: the health prioritization module 120 can receive image data from cameras in the vehicle and/or cameras integrated with the wearable devices 128 and use the image data to identify the location of the vehicle occupant in relation to the vehicle For example, the health prioritization module 120 can identifying location markers in the image data with respect to the vehicle. In another example, the health prioritization module 120 can use the image data from cameras in the vehicle and/or cameras integrated with the wearable devices 128 to recreate a two or three dimensional scene of the vehicle. The health prioritization module 120 can use this rendering to identify the location of the vehicle occupants in the vehicle).

As to claim 15, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according claim 1, further comprising an emergency call center (Kirsch: FIG. 1 the first response system 132 and Lin: FIG. 2 the emergency notification center 2) connected to the data access unit (Kirsch: FIG. 1 the data receiving module 116, the health prioritization module 120, the vehicle control module 121, the wearable computing devices 128, the medical data base 130, the vehicle system  122 and Lin: FIG. 1 the memory 16), and in foreground mode, emergency data can be transmitted to the emergency call center or retrieved by the emergency call center via the communication link (Kirsch: [0069]-[0070], [0076]-[0077], [0092], and FIG. 4: Thus, is some embodiments, the visual display can be transmitted to a first response system 132, for example via the network 126. In one embodiment, the visual display is transmitted via a broadcast to a first response system 132 upon determining the display is damaged. The vehicle control module 121 can determine the display is damaged based on communication from the infotainment system 310. For example, if the vehicle control module 121 is unable to communication with the infotainment system 310 and/or the display 312, the vehicle control module determines the display is damaged. In another embodiment, it is determined that the display 312 is damaged upon the vehicle control module 121 receiving a signal from the crash detection system 302 indicating the infotainment system 310 and/or the display 312 is damaged and Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)).

As to claim 18, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, further comprising an analysis unit arranged between the data collection unit the data storage unit (Kirsch: [0028], [0047]-[0049], [0076]-[0077], FIG. 1, and FIG. 3-4: the trigger event module 118 of the processor 104 detects a trigger event based on at least one of the physiological data and vehicle data, the vehicle data received from the one or more vehicle systems of the vehicle. A "trigger event" as used herein can be a vehicle event or a health event (e.g., a health state) of the one or more vehicle occupants where further information about the health and status of the one or more vehicle occupants is needed. A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302, the analysis unit is formed for the local or remote preparation of the data collected by the data collection unit (Kirsch: [0069]-[0070], [0076]-[0077], [0092], and FIG. 4: Thus, is some embodiments, the visual display can be transmitted to a first response system 132, for example via the network 126. In one embodiment, the visual display is transmitted via a broadcast to a first response system 132 upon determining the display is damaged. The vehicle control module 121 can determine the display is damaged based on communication from the infotainment system 310. For example, if the vehicle control module 121 is unable to communication with the infotainment system 310 and/or the display 312, the vehicle control module determines the display is damaged. In another embodiment, it is determined that the display 312 is damaged upon the vehicle control module 121 receiving a signal from the crash detection system 302 indicating the infotainment system 310 and/or the display 312 is damaged  and Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)).

As to claim 19, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, further comprising a correlation unit for determining and providing correlation data selected from the group consisting of: time, geographic position, road conditions, purpose of the trip, starting location, and destination (Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like).

As to claim 20, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, further comprising:
a correlation unit for determining and providing correlation data selected from the group consisting of: time, geographic position, road conditions, purpose of the trip, starting location, and destination (Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like); and
the correlation unit is connected to the data access unit such that the correlation data that are part of the emergency data can be accessed in the foreground mode (Kirsch: [0069]-[0070], [0076]-[0077], [0092], and FIG. 4: Thus, is some embodiments, the visual display can be transmitted to a first response system 132, for example via the network 126. In one embodiment, the visual display is transmitted via a broadcast to a first response system 132 upon determining the display is damaged. The vehicle control module 121 can determine the display is damaged based on communication from the infotainment system 310. For example, if the vehicle control Lin: [0022]-[0023], [0028], [0051], and FIG. 1-2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1) and further in view of Prinz (Prinz – US 2019/0061772 A1).

As to claim 5, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1 wherein the emergency system further comprises:
a manual trigger mechanism controlled by a user (Lin: [0032]-[0035], [0051], and FIG. 2 the manual notification switch 18: the vehicle emergency signal a2 can be outputted to the control part 11 by the driver operating the manual notification switch 18);
a vehicle trigger mechanism controlled by the vehicle (Kirsch: [0039]-[0044], [0047]-[0048]: the trigger event module 118 of the processor 104 detects a trigger event based on at least one of the physiological data and vehicle data, the vehicle data received from the one or more vehicle systems of the vehicle. A "trigger event" as used herein can be a vehicle event or a health event (e.g., a health state) of the one or more vehicle occupants where further information about the health and status of the one or more vehicle occupants is needed. A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302, [0059], [0076]-[0077], and FIG. 1 and Lin: [0032]-[0035], [0051], and FIG. 2); and
an emergency trigger mechanism controlled automatically and autonomously by the vehicle when an emergency is determined (Kirsch: [0039]-[0044]: The VCD 102 can receive and/or access the physiological data from different sources. In one embodiment, the data receiving module 116 receives the physiological data from at least one of the wearable computing devices 128 and the vehicle 200 (e.g., the vehicle systems 122, the vehicle sensors 124), [0047]-[0048]: the trigger event module 118 of the processor 104 detects a trigger event based on at least one of the physiological data and vehicle data, the vehicle data received from the one or more vehicle systems of the vehicle. A "trigger event" as used herein can be a vehicle event or a health event (e.g., a health state) of the one or more vehicle occupants where further information about the health and status of the one or more vehicle occupants is needed. A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302, [0059], [0076]-[0077], and FIG. 1 and Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)).
The combination of Kirsch and Lin does not explicitly disclose a vehicle trigger mechanism requiring a confirmation by a user.
However, it has been known in the art of monitoring conditions of users in a vehicle emergency to implement a vehicle trigger mechanism requiring a confirmation by a user, as suggested by Prinz, which discloses a vehicle trigger mechanism requiring a confirmation by a user (Prinz: [0077]: the user is asked whether he/she wants to determine his/her current state of health/well-being based on the measurement of certain physiological parameters. The question can be generated either via speech output with the assistance of the audio output device 20 (see FIG. 1) of the communication/multimedia device or via optical indication on the driver's display 14 or, for a passenger, on the passenger's display 18. The driver can respond to this question either by voice input or by input on a touchscreen or the like. If the driver rejects the 
Therefore, in view of teachings by Kirsch, Lin, and Prinz it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch and Lin to include a vehicle trigger mechanism requiring a confirmation by a user, as suggested by Prinz. The motivation for this is to enable a communication from a vehicle to a remote location in response to a user decision.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1) and further in view of Parvaneh et al. (Parvaneh – US 2019/0371440 A1).

As to claim 16, Kirsch and Lin disclose the limitations of claim 15 except for the claimed limitations of the emergency system according to claim 15, wherein the emergency call center requires a one-time authentication for access to the data storage unit.
However, it has been known in the art of data communication to implement wherein the emergency call center requires a one-time authentication for access to the data storage unit, as suggested by Parvaneh, which discloses wherein the emergency call center requires a one-time authentication for access to the data storage unit (Parvaneh: Abstract, [0051], [0052], [0054], the report may only be available through a secure link, website, or other portal, and will only be accessible with an access code, QR code, password, biometric parameter, and/or other access mechanism. The report may be automatically provided or uploaded to a caregiver portal, electronic health record database, healthcare professional portal, or other access site. According to another example, the generated report may be automatically delivered to a smartphone, portable computing device, laptop, desktop, or other computer or display via an app or other access. To protect the individual's privacy, the report can be disabled after it is accessed a certain number of times, after a specified time has elapsed from a trigger or from a first access, and/or based on one or more other thresholds or limitations).
Therefore, in view of teachings by Kirsch, Lin and Parvaneh, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch and Lin to include wherein the emergency call center requires a one-time authentication for access to the data storage unit, as suggested by Parvaneh. The motivation for this is to implement a known alternative method to allow authorized individuals to provide access to a user’s information.

As to claim 21, Kirsch and Lin disclose the limitations of claim 1 except for the claimed limitations of the emergency system according to claim 1, wherein access to the medical data of a user can be granted by the user outside of an emergency.
wherein access to the medical data of a user can be granted by the user outside of an emergency, as suggested by Parvaneh, which discloses wherein access to the medical data of a user can be granted by the user outside of an emergency (Parvaneh: Abstract, [0051], [0052], [0054], [0062]-[0063], [0066]-[0069], [0072], and FIG. 1-2: In addition to the individual, the report maybe triggered by an informal caregiver such as a family member, friend, or neighbor, anyone else granted permission by the individual to access and/or transfer the information or report, such as a home health aide, designated surrogate listed in an advance care directive, or an emergency caregiver such as an emergency medical responder, law enforcement officer, or a firefighter, a healthcare professional, or any of a variety of other individuals).
Therefore, in view of teachings by Kirsch, Lin and Parvaneh, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch and Lin to include wherein access to the medical data of a user can be granted by the user outside of an emergency, as suggested by Parvaneh. The motivation for this is to implement a known alternative method to allow authorized individuals to provide access to a user’s information.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1) and further in view of Kara-Ivanov et al. (Kara-Ivanov – US 2017/0279606 A1).

As to claim 17, Kirsch and Lin disclose the limitations of claim 1 further comprising the emergency system according to claim 1, wherein at least the medical data of each user transmitted via the communication link (Kirsch: [0029], [0047], [0059], [0069], [0074], [0092], and FIG. 3: A trigger event can be an accident involving the vehicle. For example, the trigger event module 118 can detect a trigger event upon receiving a crash signal from the crash detection system 302 and Lin: [0032]-[0035], [0051], and FIG. 2: When receiving the vehicle emergency signal a1 or a2, the control part 11 of the emergency notification device 10 controls the wireless communication part 15 to establish a wireless communication link with the communication device 20 of the emergency notification center 2 and transmits emergency information to the emergency notification center 2 at step 12 using the communication address of the emergency notification center 2 stored in the storage part 16. This emergency information includes information about the vehicle emergency (identifying one of a vehicle collision and an operation of the manual notification switch 18), current position information, the vehicle identification information and the like. Furthermore, the emergency information may include other vehicle information (such as the communication address of the emergency notification device 10 and the like)) except for the claimed limitations of the at least the medical data are encrypted individually with a biometric key or with a biometric signature.
However, it has been known in the art of data communication to implement the at least the data are encrypted individually with a biometric key or with a biometric signature, as suggested by Kara-Ivanov, which discloses the at least the data are encrypted individually with a biometric key or with a biometric signature (Kara-Ivanov: Abstract, [0089]-[0099], and FIG. 2: the processor 200 may utilize both the F-PUF response key and a password (or, alternatively, a personal identification number (PIN), or any biometric data associated with the user) to generate the encryption key).
Kirsch, Lin and Kara-Ivanov, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch and Lin to include the at least the data are encrypted individually with a biometric key or with a biometric signature, as suggested by Kara-Ivanov. The motivation for this is to implement a known alternative method for communicating data between electronic devices.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (Kirsch – US 2016/0152180 A1) in view of Lin et al. (Lin – US 2019/0075444 A1) and further in view of Watkins (Watkins – US 2005/0288827 A1).

As to claim 22, Kirsch and Lin disclose the limitations of claim 1 except for the claimed limitations of the emergency system according to claim 1, wherein the user can determine what medical data an emergency call center can access.
However, it has been known in the art of data communication to implement t the user can determine what medical data an emergency call center can access, as suggested by Watkins, which discloses the user can determine what medical data an emergency call center can access (Watkins: Abstract, [0010], [0026], [0037], [0040]-[0044], [0047]-[0048], [0057], and FIG. 3: The privacy level inputs include, for example, location anonymous, subscriber anonymous, vehicle anonymous, total anonymous and full information. A "location anonymous" input indicates that the subscriber's location will be anonymous to the call center 170. Similarly, a "subscriber anonymous" setting indicates that the identity of the subscriber will be anonymous to the call center, while a "total anonymous" setting indicates that the location and identity of the 
Therefore, in view of teachings by Kirsch, Lin and Watkins, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Kirsch and Lin to include the user can determine what medical data an emergency call center can access, as suggested by Watkins. The motivation for this is to implement a known alternative method to allow a user to selectively determine information uploaded to a database.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kaindl et al., US 2018/0176757 A1, discloses providing an aid means after a vehicle accident.
Del-Fabbro et al., US 2017/0361795 A1, discloses method of assistance to at least one occupant of an accident affected vehicle and dedicated assistance system.
Gellens, US 2016/0029197 A1, discloses vehicle-initiated emergency calls.
Li et al. discloses Spectrum Resource Allocation Scheme for Alarm Information Delivery in V2V Communication.
Khandelwal et al. discloses Airbag ECU coupled vehicle accident SMS alert system.
Bhatti et al. discloses A Novel Internet of Things-Enabled Accident Detection and Reporting System for Smart City Environments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/QUANG PHAM/Primary Examiner, Art Unit 2684